          Case 2:18-cv-02184-APG-BNW Document 38 Filed 05/18/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 7937 SONG THRUSH TRUST,                                 Case No.: 2:18-cv-02184-APG-BNW

 4          Plaintiff                                  Order Granting Motion to Extend Time to
                                                                File Notice of Appeal
 5 v.
                                                                       [ECF No. 34]
 6 THE BANK OF NEW YORK MELLON, et
   al.,
 7
        Defendants
 8

 9         On March 19, 2020, judgment was entered against plaintiff 7937 Song Thrush Trust

10 (Trust) after I dismissed its complaint. ECF Nos. 26, 27. The Trust filed its Notice of Appeal

11 one day late. ECF No. 31. The Trust now moves for an extension of the appeal deadline so its

12 notice of appeal will be deemed timely. ECF No. 34. Defendant The Bank of New York Mellon

13 (BONY) has not filed an opposition.

14         The Trust’s late filing was due to its counsel’s excusable neglect. Counsel did not notice

15 the deadline on his calendar system until the day after the deadline, the notice of appeal was filed

16 immediately after the error was discovered, there is no evidence of bad faith, and BONY is not

17 prejudiced by this one-day delay. See M.D. by & through Doe v. Newport-Mesa Unified Sch.

18 Dist., 840 F.3d 640, 642 (9th Cir. 2016) (listing relevant factors of excusable neglect). Good

19 cause exists to extend the deadline and deem the Trust’s notice of appeal as timely filed.

20         I THEREFORE ORDER that the plaintiff’s motion to extend time (ECF No. 34) is

21 granted.

22         DATED this 18th day of May, 2020.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
